Citation Nr: 0713535	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  05-24 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, for 
the purposes of accrued benefits.

2.  Entitlement to service connection for coronary artery 
disease, for the purposes of accrued benefits.

3.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  He died in November 2003.  The appellant in 
this case is the veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

A videoconference hearing was held in February 2007 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

As set forth in more detail below, a remand is required with 
respect to the issue of entitlement to service connection for 
the cause of the veteran's death.  This issue is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  At the time of his death in November 2003, the veteran 
had a pending claim of entitlement to service connection for 
hypertension and coronary artery disease.

2.  In December 2003, within one year of the veteran's death, 
the appellant filed a claim for accrued benefits.

3.  Neither hypertension nor coronary artery disease was 
shown during the veteran's active service or for many years 
thereafter, and the evidence on file at the time of his death 
contains no indication that any post-service hypertension or 
coronary artery disease is causally related to the veteran's 
active service, any incident therein, or any service 
connected disability.  


CONCLUSIONS OF LAW

1.  For purposes of accrued benefits, hypertension was not 
incurred in active service, may not be presumed to have been 
incurred in service, nor is hypertension causally related to 
or aggravated by any service-connected disability.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. 3.303, 3.307, 3.309, 3.310 (2006).

2.  For purposes of accrued benefits, coronary artery disease 
was not incurred in active service, may not be presumed to 
have been incurred in service, nor is coronary artery disease 
causally related to or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. 3.303, 3.307, 3.309, 3.310 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to Notify and Assist

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in January 2004 and April 2004 letters issued 
prior to the initial rating decision on her claims, the RO 
notified the appellant of the information and evidence needed 
to substantiate and complete her claim for Dependency and 
Indemnity Compensation and accrued benefits, and of what part 
of that evidence she was to provide and what part VA would 
attempt to obtain for her.  She was specifically advised in 
the RO's April 2004 letter to submit medical evidence 
pertaining to the veteran's treatment for hypertension and 
coronary artery disease, including any evidence showing that 
the veteran's hypertension and coronary artery disease were 
secondary to his service-connected diabetes mellitus.  The 
letters also advised the appellant that VA would assist her 
in obtaining all relevant information in support of her 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

While the letters discussed above did not specifically 
include the additional elements delineated in 
Dingess/Hartman, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies have 
resulted in prejudice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dunlap v. Nicholson, Vet. App. No. 
03-0320 (March, 23, 2007) (With respect to notice errors, the 
burden is generally on the claimant to assert with 
specificity how she or he was prejudiced by any notification 
error).  

In any event, the Board finds that the appellant is not 
prejudiced by lack of more detailed notice because her claim 
for accrued benefits is limited to the record as it existed 
on the date of the veteran's death.  See 38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000(d)(4).  She has been notified that VA 
would assist her in obtaining VA records and records of 
treatment from private facilities.  Thus, she has been given 
sufficient notice to submit any information that could lead 
to evidence in constructive possession of VA.  As evidence 
not already in VA's possession could not be considered in 
adjudicating her claim for accrued benefits, additional 
notice would not benefit the appellant but would only 
unnecessarily delay adjudication of her appeal.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to law does not dictate unquestioning, blind adherence in the 
face of overwhelming evidence in support of result in a case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to 
claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its notification duties to the appellant to the 
extent necessary.  Again, neither the appellant nor her 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  In this case, the 
veteran's service medical records are on file, as are post-
service clinical records identified by the appellant.  There 
is no indication of outstanding, available records.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2006).  

The RO has also obtained a VA medical opinion in connection 
with the appellant's claim for DIC.  38 C.F.R. § 3.159(c)(4) 
(2006).  As set forth below, this evidence obtained after the 
veteran's death may not be considered in adjudicating the 
appellant's claim for accrued benefits.  For these reasons, 
an additional opinion is obviously not necessary, given the 
nature of accrued benefits claims.  See 38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000(d)(4) (consideration of accrued benefits 
claims is limited to the record as it existed on the date of 
the veteran's death); see also Hayes v. Brown, 4 Vet. App. 
353, 360-61 (1993).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its development 
duties to the appellant.  A remand for additional 
notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Thus, no further notification or development action 
is necessary.


Background

The veteran's service medical records are negative for 
pertinent complaints or abnormalities.  At his September 1968 
military separation medical examination, the veteran denied a 
history of high blood pressure, heart palpitations, chest 
pain, and shortness of breath.  On clinical evaluation, the 
veteran's heart and vascular system were normal.  A chest X-
ray was negative.

Records from the service department confirm that the veteran 
served in the Republic of Vietnam from April 28, 1967, to 
April 27, 1968.  The veteran's DD Form 214 shows that his 
awards and decorations include the Vietnam Service Medal and 
a Vietnam Campaign Medal with 60 device.  His military 
occupational specialty was combat engineer.  

In June 2003, the veteran submitted a claim of service 
connection for diabetes mellitus with peripheral neuropathy, 
claimed as secondary to exposure to Agent Orange in Vietnam.  

In support of his claim, the RO obtained VA clinical records, 
dated from June 2001 to June 2003.  In pertinent part, these 
records show that in June 2001, the veteran requested 
enrollment in the VA clinic.  He reported a history of 
chronic obstructive pulmonary disease (COPD) with shortness 
of breath.  It was noted that the veteran continued to smoke 
one pack of cigarettes daily.  The diagnosis was COPD.

In November 2001, the veteran was hospitalized with 
complaints of fatigue and shortness of breath.  During 
admission, he underwent pacemaker placement.  The discharge 
diagnoses were sick sinus syndrome, status post permanent 
pacemaker placement, COPD, hypertension, and depression.  

In July 2002, the veteran was again hospitalized for an 
exacerbation of his COPD.  During the course of admission, 
the veteran was diagnosed as having new onset diabetes 
mellitus.  The diagnoses on discharge included COPD, smoker, 
history of gastroesophageal reflux disease, sleep apnea, 
hypertension, sick sinus syndrome, status post pacemaker, and 
diabetes, new onset.

Subsequent clinical records show continued treatment for 
worsening COPD, as well as other disabilities such as 
hypertension, arrhythmia, status post pacemaker placement, 
dysthymic disorder, sleep apnea, and peripheral neuropathy.  

In an August 2003 rating decision, the RO granted service 
connection for diabetes mellitus and assigned a 20 percent 
rating, effective July 16, 2002.  The RO also granted service 
connection for peripheral neuropathy of the right and left 
lower extremities and assigned initial 10 percent ratings, 
respectively, effective July 16, 2002.

In September 2003, the veteran submitted claims of service 
connection for hypertension and coronary artery disease, 
secondary to his service-connected diabetes mellitus.  In 
support of his claims, the RO obtained additional VA clinical 
records, dated from July to November 2003.  In pertinent 
part, these records show that in July 2003, the veteran's 
family sought emergency treatment for him due to his symptoms 
of lethargy and severe difficulty breathing.  He was 
hospitalized for treatment.  On admission, it was noted that 
the veteran had a history of COPD, sleep apnea, obesity, 
hypertension, pacemaker placement, and depression.  The 
diagnoses were exacerbation of COPD, respiratory failure, 
hypercarbia, diabetes, hypertension, and coronary artery 
disease.  

In September 2003, the veteran was again hospitalized with 
increasing shortness of breath.  The diagnosis on discharge 
in October 2003 was COPD exacerbation, hypertension, history 
of coronary artery disease, and diabetes mellitus.  He was 
prescribed a Bipap machine for home use to assist in his 
breathing.

In November 2003, the veteran was seen on an outpatient 
basis.  It was noted that he used portable oxygen as well as 
a Bipap machine at night.  The assessments included tobacco 
use disorder, sick sinus syndrome, status post pacemaker, 
sleep apnea, COPD, hypertension, and diabetes mellitus, 
uncontrolled.  

Later that month, the veteran died at home.  An autopsy was 
not performed.  According to the certificate of death, 
completed by a lay coroner, the cause of the veteran's death 
was "diabetes caused from exposure to herbicides in the 
Vietnam War."

The following month, the appellant submitted an application 
for Dependency and Indemnity Compensation (DIC) based on 
service connection for the cause of the veteran's death, as 
well as accrued benefits.  In support of her claim, the 
appellant submitted an April 2004 statement from the county 
coroner, who indicated that the cause of the veteran's death 
as recorded on the death certificate was acquired from VA 
records.

Thereafter the RO obtained a VA medical opinion regarding the 
cause of the veteran's death.  After examining the veteran's 
claims folder, a VA physician noted that the veteran had had 
a longstanding history of severe COPD.  He noted that the 
veteran was seen for the first time by VA in June 2001, and 
thereafter had three hospitalizations for worsening COPD.  
The physician noted that the veteran had a documented history 
of diabetes which was diagnosed in 2001, as well as a history 
of hypertension and pacemaker placement.  He also noted that 
the veteran carried a diagnosis of coronary artery disease, 
although it was never substantiated.  Based on the evidence 
of record, the VA physician concluded that the veteran's 
cause of death was most likely pulmonary.  He indicated that 
although there was a possibility for diabetes causing a 
myocardial infarction and sudden death, this was less likely 
in light of the veteran's severe pulmonary condition and the 
fact that he had continued to smoke.  In conclusion, he 
indicated that the most likely cause of the veteran's death 
was COPD and not his diabetes.

In July 2004, the appellant submitted a letter from a VA 
physician who had treated the veteran prior to his death.  
The VA physician indicated "[i]n my opinion, [the veteran's] 
conditions of coronary artery disease and hypertension were 
related to his diabetes mellitus."  
At a February 2007 Board hearing, the appellant testified 
that she and the veteran had married in January 1990.  At 
that time, she indicated that he was not in good health as he 
was suffering from COPD and hypertension.  In the last two 
years of his life, the appellant testified that the veteran's 
condition worsened.  She stated that it was her belief that 
the veteran's service-connected diabetes mellitus caused his 
hypertension and coronary artery disease and that such 
conditions led to his death.


Applicable Law

Accrued benefits

Although a veteran's claim terminates with his or her death, 
a qualified survivor may carry on, to a limited extent, the 
deceased veteran's claim by submitting a timely claim for 
accrued benefits.  See 38 U.S.C.A. § 5121 (West 2002); see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an 
accrued benefits claim is separate from the veteran's service 
connection claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

The applicable legal criteria pertaining to accrued benefits 
provides that periodic monetary benefits to which an 
individual was entitled at death under existing ratings or 
decisions and under laws administered by the VA Secretary, or 
those based on evidence in the file at the date of death and 
due and unpaid for a period not to exceed two years, shall, 
upon the death of such individual, be paid to the surviving 
spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2006).  An application for accrued 
benefits must be filed within one year after the date of a 
veteran's death.  Id.

For a surviving spouse to be entitled to accrued benefits, 
"the veteran must have had a claim pending at the time of 
his death for such benefits or else be entitled to them under 
an existing rating or decision."  Jones v. West, 136 F.3d 
1296, 1299-1300 (Fed. Cir. 1998).  Evidence in the file at 
the date of death means evidence in VA's possession on or 
before the date of the veteran's death, even is such evidence 
was not physically located in the VA claim folder on or 
before the date of death.  38 C.F.R. § 3.1000(d)(4) (2006).

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
cardiovascular-renal disease, may be also be established on a 
presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the 
disease is presumed under the law to have had its onset in 
service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.


Analysis

As set forth above, in September 2003, the veteran filed a 
claim of service connection for hypertension and coronary 
artery disease, secondary to his service-connected diabetes 
mellitus.  He died in November 2003, while the claim was 
still pending.  

Although the veteran's claim terminated with his death, the 
appellant has filed a timely claim for accrued benefits.  
Thus, she is able to carry on, to a limited extent, the 
veteran's pending claims of service connection for 
hypertension and coronary artery disease.  38 U.S.C.A. § 5121 
(West 2002); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Her accrued benefits claim is derivative of the veteran's 
claim and she takes such claim as it stood on the date of his 
death.  Id.  In considering the claims, therefore, the Board 
may only consider evidence in the file at the time of the 
veteran's death.  This includes evidence constructively in 
VA's possession on or before the date of the veteran's death.  
38 C.F.R. § 3.1000(d)(4).

After carefully reviewing such evidence, the Board finds that 
the preponderance of the evidence is against the claims of 
service connection for hypertension and coronary artery 
disease.  

As set forth above, the veteran's service medical records are 
entirely negative for complaints or findings of hypertension 
or coronary artery disease.  The first notation of 
hypertension or coronary artery disease in the medical 
evidence of record is not until 2001, approximately 32 years 
after the veteran's separation from active service.  
Moreover, the record is entirely negative for any indication 
that the veteran's post-service hypertension or coronary 
artery disease is causally related to his active service or 
any incident therein.  Based on the foregoing, the Board 
finds that there is no basis on which to grant service 
connection for hypertension or coronary artery disease on a 
direct or presumptive basis.  The appellant has not contended 
otherwise.  

Rather, the appellant argues, as did the veteran, that he 
developed hypertension and coronary artery disease secondary 
to his service-connected diabetes mellitus.  As noted, in 
order for a claimant to prevail on the issue of entitlement 
to secondary service connection, there must be (1) evidence 
of a current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service- connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998); 38 C.F.R. § 3.310(a).

In this case, the evidence on file at the time of the 
veteran's death is entirely negative for any probative 
evidence of a connection between the veteran's hypertension 
and coronary artery disease and his service-connected 
diabetes mellitus.  In fact, the evidence of record shows 
that the veteran's hypertension and pacemaker placement 
predated his diagnosis of diabetes mellitus.

The Board has considered the lay statements of the veteran to 
the effect that his current hypertension and coronary artery 
disease were causally related to his service-connected 
diabetes mellitus.  As the record does not establish that the 
veteran possessed a recognized degree of medical knowledge, 
however, he lacked the competency to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As a result, his statements regarding causation are 
not probative.

The Board does recognize that the appellant has submitted a 
July 2004 letter from a VA physician linking the veteran's 
coronary artery disease and hypertension to his service-
connected diabetes mellitus.  However, because this opinion 
was not of record at the time of the veteran's death, it may 
not be considered in adjudicating the claim for accrued 
benefits.  38 C.F.R. § 3.1000(d)(4) (West 2002); Hayes v. 
Brown, 4 Vet. App. 353 (1993).  The Board wishes to assure 
the appellant that this evidence will be considered in 
adjudicating the pending claim of service connection for the 
cause of the veteran's death.  

In summary, lacking any probative evidence of hypertension 
and coronary artery disease in service, within the first 
post-service year, or of a link between the veteran's post-
service hypertension and coronary artery disease and his 
active service, any incident therein, or any service-
connected disability, the Board finds that service connection 
for hypertension and coronary artery disease is not 
warranted, for the purposes of accrued benefits.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for 
accrued benefits.  The benefit of the doubt doctrine is not 
for application where the clear weight of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for hypertension, for the 
purposes of accrued benefits, is denied.

Entitlement to service connection for coronary artery 
disease, for the purposes of accrued benefits, is denied.


REMAND

The appellant also seeks service connection for the cause of 
the veteran's death.  She argues that the veteran's service-
connected diabetes mellitus either caused or contributed 
substantially to his death.  She also contends that the 
veteran's service-connected diabetes mellitus caused his 
hypertension and coronary artery disease and that such latter 
conditions caused or contributed to his death.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2006).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2006).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (2006).  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2006).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2006).  

In this case, the Board finds that an additional medical 
opinion is necessary prior to further appellate 
consideration.  38 C.F.R. § 3.159(c)(4).  The veteran's death 
certificate, which was completed by a lay coroner, lists the 
cause of death as diabetes caused from exposure to herbicides 
in the Vietnam War.  On the other hand, the record contains a 
May 2004 medical opinion in which a VA physician concluded 
that the most likely cause of the veteran's death was COPD 
and not his service-connected diabetes mellitus.  

The VA physician who provided the May 2004 VA medical 
opinion, however, did not fully address the question of 
whether the veteran's service-connected diabetes mellitus 
contributed to the veteran's death.  In addition, since the 
May 2004 medical opinion, the appellant has presented a 
medical opinion to the effect that the veteran's diabetes 
mellitus caused his hypertension and coronary artery disease.  
She contends that these latter conditions, in turn, led to 
his death.  Thus, the question of the role of these 
conditions, if any, in the veteran's death should be 
considered.  

Finally, the Board notes that although the appellant was 
previously provided with a notification letter as required by 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the United 
States Court of Appeals for Veterans Claims (Court) has since 
issued a decision imposing additional notification  
requirements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) (holding that the notice requirements of 38 
U.S.C.A. § 5103(a) apply to all five elements of a service 
connection claim, including the effective date of an award).  
The RO has not yet issued a letter complying with these 
additional  requirements.  Thus, a remand is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  The appellant and her representative 
should be provided with an additional 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the information or 
evidence needed to establish an effective 
date, as outlined by the Court in 
Dingess/Hartman.  

2.  The RO should forward the veteran's 
claims folder to a VA physician for the 
purpose of obtaining an opinion as to the 
cause of the veteran's death.  After 
examining the record, the physician 
should be asked to provide an opinion as 
to the cause of the veteran's death, to 
include stating whether it is at least as 
likely as not that the veteran's service-
connected diabetes mellitus was the 
immediate or underlying cause of death or 
was etiologically related thereto.  

If diabetes mellitus was not the primary 
cause of death, the VA physician should 
state whether it is at least as likely as 
not that the veteran's service-connected 
diabetes mellitus contributed 
substantially or materially to his death 
or rendered the veteran materially less 
capable of resisting the effects of any 
other disease primarily causing his 
death.  

Finally, the VA physician should comment 
on the etiological relationship, if any, 
between the veteran's hypertension and 
coronary disease, and his service-
connected diabetes mellitus.  

In providing the requested opinions, the 
examiner should be advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it. 

3.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the claim.  If any 
benefit sought remains denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case and an appropriate period of 
time for response.

The case should then be returned to the Board, if in order.   
The appellant has the right to submit additional evidence and  
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


